United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   November 3, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-30868
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                 versus

                          SAMMIE L. WILLIAMS,

                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 03-CR-30006-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sammie    L.   Williams   appeals    his   conditional   guilty-plea

conviction for possession with intent to distribute five kilograms

or more of cocaine and possession of a firearm in furtherance of a

drug trafficking crime. He argues that the district court erred in

denying his motion to suppress the cocaine and firearm seized in

conjunction with the traffic stop that led to his arrest.

     Given the inconsistencies in Williams’s statements to the

trooper, his inability to explain a portion of his travels, his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-30868
                                 -2-

nervous behavior, the fact that he was not the owner of the van and

could not locate any paperwork for the van, and, most importantly,

the large number of air fresheners in the van, we conclude that the

trooper had a reasonable suspicion of drug trafficking before he

ran the computer check on the vehicle.          See United States v.

Brigham, 382 F.3d 500 (5th Cir. 2004) (en banc).

     The trooper also learned that Williams had a drug-related

criminal history.    It is unclear from the record when the trooper

learned this information.   But see United States v. Muniz-Melchor,

894 F.2d 1430, 1433-34 (5th Cir. 1990) (evidence must be viewed in

the light most favorable to the prevailing party).           Even if, as

Williams asserts, the trooper asked about his criminal history

between the check on the vehicle and his criminal history, the

timing   of    the   question     did   not   render   the     detention

unconstitutional because the computer check on the vehicle had not

dispelled the trooper’s suspicion of drug trafficking.         Moreover,

Williams does not argue that the time it took to ask that question

unreasonably    prolonged   his    detention.      “[D]etention,     not

questioning, is the evil at which Terry’s second prong is aimed.”

Brigham, 382 F.3d at 508 (quoting United States v. Shabazz, 993
F.2d 431, 436 (5th Cir. 1993)). Finally, the record indicates that

the criminal history check took five minutes, not because the

trooper was trying to delay the detention, but because the check

involved an out-of-state license.
                           No. 03-30868
                                -3-

     As there was no Fourth Amendment violation, Williams’s consent

to search the van was not unconstitutionally tainted. See Brigham,
382 F.3d at 512.   The district court’s judgment is AFFIRMED.